DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claim 1 has been amended and claims 2-5 have been added by way of the amendment filed on October 7, 2020. Following the amendment, claims 1-5 are pending in the instant application and are under examination in the instant office action.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite when read in light of the specification. Claim 1 recites, “An anti-semaphorin 3A antibody containing a heavy chain variable region containing a CDR1 having an amino acid sequence shown in SEQ ID NO: 61, and a CDR3 having an amino acid sequence shown in SEQ ID NO: 62 …”.  The specification discloses, “SEQ ID NO: 61 is the amino acid sequence of heavy chain CDR2 of avian-mouse chimeric antibody (clone No. 165 strain-derived) (pg. 73, last sentence, emphasis added).  Thus, Applicant seems to be redefining SEQ ID NO: 61 as CDR1, when the specification discloses it as CDR2 and the corresponding CDR1 is SEQ ID NO: 60 (pg. 73, second to last sentence). This affects the scope of all depending claims.
	
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an avian-mouse chimeric antibody (clone No. 165 strain-derived) wherein SEQ ID NO: 60 is the amino acid sequence of heavy chain CDR1, SEQ ID NO: 61 is the amino acid sequence of heavy chain CDR2, SEQ ID NO: 62 is the amino acid sequence of heavy chain CDR3, SEQ ID NO: 64 is the amino acid sequence of light chain CDR1, SEQ ID NO: 65 is the amino acid sequence of light chain CDR2, and SEQ ID NO: 66 is the amino acid sequence of light chain CDR3, does not reasonably provide enablement for an anti-semaphorin 3A antibody containing a heavy chain variable region containing a CDR1 having an amino acid sequence shown in SEQ ID NO: 61, having no CDR2, and a CDR3 having an amino acid sequence shown in SEQ ID NO: 62.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
While the specification discloses a specific anti-semaphorin 3A antibody avian-mouse chimeric antibody (clone No. 165 strain-derived), having the CDR sequences as outlined above, the claims effectively eliminate CDR2 of the heavy chain and effectively place the sequence of CDR2 in the heavy chain CDR1 position. 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 at page 1979).   The fact that all six CDRs are essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). The references demonstrate that an antibody must comprise all 6 CDRs in order to maintain the antigen binding specificity and affinity which is characteristic of the immunoglobulin.
Given the unpredictability within the art, and the lack of specific guidance for how to make and/or use an antibody comprising only five CDRs and in which HCDR2 is now HCDR1, a person would have to perform undue further experimentation in order to make and use the invention as claimed.  Therefore, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion
No claim is allowed.  But if rewritten to overcome the rejection under 35 U.S.C. 112(b), and to encompass the enabled embodiment identified in the scope of enablement rejection above, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649